FILED
                             NOT FOR PUBLICATION                             APR 05 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 MOHAMED AHMED,                                  No. 08-35848

               Plaintiff - Appellant,            D.C. No. 2:08-cv-00221-JLR

   v.
                                                 MEMORANDUM *
 EVERGREEN WATER SEWER
 DISTRICT 19; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Western District of Washington
                      James L. Robart, District Judge, Presiding

                              Submitted March 16, 2010 *

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Mohamed Ahmed appeals pro se from the district court’s judgment

dismissing with prejudice his 42 U.S.C. § 1983 action. We have jurisdiction



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

RA/Research
pursuant to 28 U.S.C. § 1291. We review for an abuse of discretion, Yourish v.

Cal. Amplifer, 191 F.3d 983, 986 (9th Cir. 1999), and we affirm.

       Because the district court properly dismissed Ahmed’s federal claims under

Federal Rule of Civil Procedure 12(b)(6) and Ahmed failed to amend the complaint

after obtaining leave to do so, dismissal of the complaint with prejudice was not an

abuse of discretion. See Ferdik v. Bonzelet, 963 F.2d 1258, 1260-63 (9th Cir.

1992) (discussing factors to determine whether dismissal for failure to amend was

an abuse of discretion); Balistreri v. Pacifica Police Dept, 901 F.2d 696, 699 (9th

Cir. 1990). To the extent Ahmed raises any state law claims, the district court did

not abuse its discretion when it declined to exercise supplemental jurisdiction. See

28 U.S.C. § 1367(c)(3).

       Finally, we grant Appellees’ motion to strike.

       AFFIRMED.




RA/Research                               2                                   08-35848